317 F.2d 357
AMERICAN UNION TRANSPORT, INC., as owner of the STEAMSHIPTRANSUNION, Libellant-Appellant,v.MATTON TRANSPORTATION CO., Inc., Respondent-Appellee, TUGJOHN E. MATTON, Tug John E. Matton, Inc.,Claimant-Appellee.Transamerican Steamship Corporation and American UnionTransport, Inc., Respondents-Appellants, and MattonTransportation Co., Inc., Respondent-Impleaded-Appellee, TugJohn E. Matton, Tug John E. Matton, Inc., Claimant-Impleaded-Appellee.
Nos. 338, 339, Dockets 27874, 27875.
United States Court of Appeals Second Circuit.
Argued April 30, 1963.Decided May 14, 1963.

Thomas J. Short, New York City (Dougherty, Ryan, Mahoney & Pellegrino, New York City, on the brief), for appellants Transamerican SS Corp. and American Union Transport, Inc.
Frank C. Mason, New York City (Mahar & Mason, New York City, on the brief), for appellees matton Transportation Co., Inc. and Tug John E. Matton, Inc.
Before CLARK SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
SS Transunion, which struck and damaged grain chutes at a Cargill pier at Albany when poorly managed in a strong wind, appeals from dismissal of its impleading petition and cross-libel against the tug John E. Matton which at the moment of damage was endeavoring to assist the Transunion.  The ship's version of the accident was that instead of pulling the ship's bow from the pier the tug pushed, the tug's version that she was pulling but, called too late, unable in time to rescue the ship from the imminent collision with the dock structure.  The issue was purely one of fact, resolved by an experienced trial judge on conflicting testimony.  The judgment is surely not clearly erroneous.  McAllister v. United States, 348 U.S. 19, 20, 75 S. Ct. 6, 99 L. Ed. 20.


2
Affirmed.